Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Atty. David Arvesen on 3 March 2022.

The application has been amended: please amend claims 1, 5, 10, and 11 as follows; please cancel claims 2, 3, 4, and 6.
1.	(Currently Amended)	A cooking apparatus comprising:
a cooking chamber; and
a door configured to open and close the cooking chamber and provided with a plurality of glass sheets, the door comprising a variable layer provided on a glass sheet of at least one of the plurality of glass sheets and including a visible light transmittance variable depending on a temperature, wherein the variable layer includes:
a first variable layer includes Ti2O3 or NbO2 and is located on a first glass sheet of the plurality of glass sheets that is nearest to an inside of the cooking chamber; and
a second variable layer includes VO2 and is located on a second glass sheet of the plurality of glass sheets that is nearest to an outside of the cooking chamber.
5.	(Currently amended)	The cooking apparatus of claim 1, wherein the door further comprise a heat reflective coating layer provided on a glass sheet of the plurality of glass sheets.
10.	(Currently Amended)	The cooking apparatus of claim 7, wherein
the glass sheet having the variable layer has a first surface and an opposing second surface,
the variable layer is provided on [[one]] the first surface, 
the heat reflective coating layer is provided on the second 
11.	(Currently Amended)	The cooking apparatus of claim 7, wherein  are provided on one surface of the glass sheet having the variable layer. 

Election/Restrictions
Claim 1 is allowable. Claims 7-11, 14, 15, 17, and 18, previously withdrawn from consideration as a result of an election of species, require all the limitations of claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a), all elections of species as set forth in the Office action mailed on 30 September 2021 are hereby withdrawn and claims 7-11, 14, 15, 17, and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1, 5, and 7-18 are allowed.
The following is an examiner’s statement of reasons for allowance: each prior art reference of record does not teach or suggest, either per se or in combination, all limitations of claim 1.  As amended, claim 1 is considered to be patentably distinct from the most pertinent prior art, for the prior art fails to teach or suggest the relative arrangement of different thermochromic material as presently required in claim 1.  The prior art most pertinent to claim 1 includes U.S. 2002/0043261 A1 (“Leutner”), U.S. 2012/0263943 A1 (“Jung”), U.S. 2012/0263930 A1 (“Moon”), U.S. 2014/0139904 A1 “Hendaoui”), and U.S. 2017/0016626 A1 (“Arteconi”).  While Arteconi allows for the placement of themochromic materials on both the outermost pane and one or more inner pane(s) of a multi-pane oven door, and while the application of VO2 onto the outermost pane would be obvious in view of disclosure of Arteconi and what is known about the transition temperature of VO2 (see Leutner), there is no teaching or suggestion from the prior art that either Ti2O3 or NbO2 should be placed on the innermost pane of a multi-pane over door.  While each of Jung, Moon, and Hendaoui teaches the usage of Ti2O3 or NbO2 as a thermochromic material, in particular thermochromic material sandwiched between dielectric materials and applied onto glass substrates, there is no recognition in any of 2O3 or NbO2 should be applied to the innermost glass pane of a multi-pane oven door.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references are directed to the usage of thermochromic, electrochromic, or photochromic materials, in particular those intended for use in ovens or furnaces.  For instance, U.S. 2017/0290463 A1 teaches an electrochromic material applied to an oven door, where the electrochromic material is activated based on a temperature determined within the oven.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Z. Jim Yang/Primary Examiner, Art Unit 1781